United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3510
                                    ___________

Patricia Lawrence,                    *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner of     *
Social Security Administration,       *      [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                           Submitted: February 21, 2001
                               Filed: February 26, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Patricia Lawrence appeals the district court’s1 order affirming the
Commissioner’s decision to deny disability insurance benefits and supplemental
security income. For the reasons explained in the district court’s order, we affirm. See
8th Cir. R. 47B.



      1
       The HONORABLE H. DAVID YOUNG, United States Magistrate Judge for
the Eastern District of Arkansas, to whom the case was referred for final disposition
by consent of the parties pursuant to 28 U.S.C. § 636(c).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-